Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 36, 38-43 and 47-50 are pending and Applicants’ amendments filed along with a terminal disclaimer (TD) on 03/25/2021 are acknowledged. 

Withdrawn rejections:
Applicant's amendments filed 03/25/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Response, the claim objection and 103(a) rejection have been withdrawn by way of applicant’s amendments. 

Terminal Disclaimer
Further, the terminal disclaimer filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent nos. 10561701 and 10076552 has been reviewed and is accepted. The terminal disclaimer has been recorded.  Thus, the double patenting rejection has been withdrawn as well. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Emblica officinalis, 1.0 to 20% of physico-chemical treated, water soluble, nano-extract of the plant Camellia sinsensis, 0.1 to 12% of physico-chemical treated water soluble nano-extract of curcumin, and 0.2 to 12.0% of aloe vera gel”. Such instant features are distinct over the cited art, because the applied art, Gabby in view of Kane and Kendal fail to the claimed plurality layers where each layer comprises the said same ingredients being physico-chemical treated water soluble nano-extracts. Gabby remains silent about multi-layer structure as instantly claimed; Kane requires oil extract plant of the said ingredients, and therefore, combination of the prior art would not achieve the claimed invention. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 36, 38-43 and 47-50 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613